June 19, 2009


Mr. Reagan W. Simpson
King & Spalding LLP
401 Congress Avenue
Suite 3200
Austin, TX 78701
Mr. Alex M. Miller
Watts Law Firm, L.L.P.
300 Convent Street,  Suite 100
San Antonio, TX 78205

RE:   Case Number:  06-0890
      Court of Appeals Number:  13-02-00171-CV
      Trial Court Number:  00-81

Style:      NABORS DRILLING, U.S.A., INC.
      v.
      FRANCISCA ESCOTO, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn        |
|   |Mr. Gilbert Lozano       |
|   |Mr. Stacy R. Obenhaus    |
|   |Ms. Kathleen Cassidy     |
|   |Goodman                  |